Title: From Thomas Jefferson to Steuben, 28 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council February 28th 1781

I have the pleasure of forwarding you by express the inclosed Dispatches. I send off immediately proper orders for providing the Pilots to be furnished the Commanding officer of the French Squadron who is to forward them up the Bay. General Washington says he writes to you on the Subject of Militia, Magazines &c. I shall be glad to receive any advices on those Heads which may require my assistance. I have the Honor &c,

T. J.

